Title: From George Washington to Robert Morris, 6 September 1781
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Christiana 6th Septr 1781
                  
                  Capt. Machin of the Artillery is detached to pursue some deserters from that Corps—he will have occasion for some money for expences—If you can advance him about £10 it will be sufficient, & will oblige the public as well as Dr Sir Yrs
                  
                     G.W.
                  
               